Citation Nr: 1042721	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), anxiety, and 
depression.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for diabetes mellitus, type 
II.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for blindness, to include 
as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a heart disease, to 
include as secondary to diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and two observers


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1955 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for PTSD, an anxiety disorder, a 
depressive disorder, diabetes mellitus, erectile dysfunction, 
blindness, heart disease, and a bilateral hearing loss 
disability.  

The Board notes that the RO has separately adjudicated the 
Veteran's claims of service connection for PTSD, anxiety, and 
depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service connection 
for diagnosed psychiatric disability(ies) other than PTSD is/are 
part and parcel of a service connection for PTSD claim.  The 
Veteran has alleged the same symptoms with respect to his various 
mental health claims.  Accordingly, the Board has consolidated 
these matters, and recharacterized the issue (as stated on the 
cover page) to reflect that it is one of service connection of a 
psychiatric disability, to include PTSD, anxiety, and depression. 

The Veteran initially filed a claim of service connection for his 
left ear hearing loss which was granted in May 2008 and assessed 
as 0 percent disabling.  The Veteran filed a notice of 
disagreement (NOD) as to this evaluation.  A statement of the 
case (SOC) was issued in December 2008.  The Veteran thereafter 
perfected his appeal in February 2009.  As provided below, the 
Veteran's claim of service connection for his right ear hearing 
loss disability has been granted.  The RO must now evaluate this 
right ear hearing loss disability and assign a disability rating.  
Because these disabilities will be combined for evaluation 
purposes, and due to the fact that the evaluation of the right 
ear may affect the Veteran's left ear evaluation, the Board finds 
that the issues of the Veteran's right and left ear hearing loss 
disabilities are inextricably intertwined.  Accordingly, 
adjudication of the increased rating for the left hearing loss 
claim must be deferred pending RO's evaluation of the right ear 
hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together in order to enter a final 
decision on the matter). 

Following the issuance of the January 2010 supplemental statement 
of the case (SSOC) and after the appeal was certified to the 
Board, the Veteran submitted additional written or oral evidence.  
In July 2010, he submitted a written waiver of RO consideration 
for this additional evidence.  As such, the Board may proceed.  
See 38 C.F.R. §§ 19.37, 20.1304.  

 The issues of service connection for diabetes mellitus, type II 
and a psychiatric disability, to include PTSD, an anxiety 
disorder, and a depressive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  As is 
discussed below, due to the remand of the diabetes mellitus 
claim, the Veteran's secondary service connection claims for 
erectile dysfunction, blindness, and heart disease are held in 
abeyance pending the outcome of the Remand.  



FINDING OF FACT

The Veteran's right ear hearing loss is as likely as not 
attributable to in-service noise exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has right ear hearing loss that is the result of a disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Assist and Notify

Because the claim for entitlement to service connection for right 
ear hearing loss on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 


II.	Service Connection

The Veteran seeks service connection for his right ear hearing 
loss.  Service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

For claims of service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service-connected compensation may be awarded, and section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  

The Veteran contends that he suffers from a right ear hearing 
loss as a result of significant in-service noise exposure, to 
include an incident when a gun was fired in close proximity to 
him which knocked him down and resulted in bleeding and a 
ruptured left ear drum.  The Veteran was in the U.S. Navy from 
June 1958 to August 1964 and his Form DD 214 indicates that his 
military occupational specialty (MOS) was stock clerk.  There are 
no personnel records indicating his MOS from March 1955 to June 
1958.  It is unclear from the record whether the Veteran 
experienced in-service noise exposure.  However, as will be 
discussed below, the Veteran is competent to report on his in-
service experiences.  See generally Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As such, the Board concedes some in-
service noise exposure.  

Post-service medical records indicate that the Veteran suffers 
from sensorineural hearing loss in both ears which meet the 
requirements of 38 C.F.R. § 3.385 for a current hearing loss 
disability.  Therefore, the Board turns to the issues of 
incurrence and nexus for his right ear hearing loss.  See 
Davidson, 1581 F.3d 1313.    

The Veteran's service treatment records include a March 1955 
induction examination where his whispered voice test was 15/15 in 
both ears, which is normal.  During the Veteran's May 1958 
reenlistment examination, the Veteran's whispered voice test was 
again 15/15 in both ears.  No audiometric testing was performed 
at that time.  During a November 1961 examination, the Veteran 
reported ear problems and the examiner found a perforated left 
tympanic membrane.  During the Veteran's July 1964 discharge 
examination, the Veteran was assessed with calcium deposit, left 
tympanic membrane.  His audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
5(15)
5(10)
LEFT
5(20)
5(15)
10(20)
5(15)
5(10)

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  No 
hearing loss was noted at any time during the Veteran's service.  
See Hensley, 5 Vet. App. at 157-59.  

The first post-service medical record is the April 2008 VA 
examination conducted in association with the Veteran's claim.  
During the examination, the Veteran indicated that he was exposed 
to traumatic noise exposure from the constant aircraft noise 
aboard an aircraft carrier, as well as an incident when a gun 
fired in close proximity to him.  He was assessed with mild to 
severe sensorineural hearing loss in both ears.  The examiner 
opined that the Veteran's hearing disabilities were at least as 
likely as not caused by or a result of excessive noise exposure 
while service in the military.  The examiner based his opinion on 
a review of the audiological findings and careful review of all 
the information obtained.  He also indicated that excessive 
inservice noise exposure also resulted in perforation of the 
Veteran's left ear drum.  

An additional VA examination was performed in June 2009 which 
again indicates bilateral hearing loss but does not provide a 
medical opinion as to the etiology of the Veteran's right ear 
hearing loss.  The Veteran also submitted private medical records 
indicating treatment for his hearing loss disability.  However, 
again, there is no medical opinion regarding the etiology of this 
disability.  

Further, the Veteran asserts that he experienced hearing loss 
since service.  The Veteran has asserted that these problems 
began in service and are related to in-service noise exposure.  
The Board also finds that the Veteran is competent to state that 
he experienced acoustic trauma in service as well as hearing 
problems in service.  See Jandreau, 492 F.3d 1372.  He is also 
found to be credible in these assertions.

In balancing this evidence, the Veteran has a current diagnosis 
of right ear hearing loss that has been linked to his active 
duty.  There is credible and competent lay evidence of diminished 
hearing in the Veteran's right ear; competent medical evidence 
that the Veteran currently has right ear hearing loss; and 
medical opinion evidence indicating at a minimum that the 
Veteran's current hearing loss is at least as likely as not 
caused by in-service acoustic trauma.  The Board finds the 
Veteran's assertions of noise exposure in service to be competent 
and credible and, when considering the medical evidence, the 
Board resolves any reasonable doubt in the Veteran's favor.  
Accordingly, the Board concludes that the evidence supports 
service connection for a right ear hearing loss disability.  38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors a 
nexus between the current disability and any incident of service, 
including in-service noise exposure.  Consequently, the benefit-
of-the-doubt rule applies, and the claim of service connection 
for a right ear hearing loss disability must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.


REMAND

As will be discussed below, the Board is remanding the Veteran's 
claim of entitlement to service connection for diabetes mellitus, 
type II.  The Veteran has alleged that his erectile dysfunction, 
blindness, and heart disease were caused or aggravated by his 
diabetes mellitus.  As such, these claims are inextricably 
intertwined with the Veteran's diabetes mellitus claim and 
adjudication of these issues is held in abeyance pending the 
outcome of the Remand.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Also, as noted in the Introduction, the adjudication of 
the Veteran's claim for an initial compensable rating for his 
left ear hearing loss is also held in abeyance pending the RO's 
evaluation of the right ear hearing loss.  Id.  

With respect to his claim of service connection for diabetes 
mellitus, the Veteran's service treatment records are silent for 
any indication of diabetes mellitus.  Specifically, the Veteran's 
testing of sugar on urinalysis was negative during his March 1955 
enlistment examination, May 1958 reenlistment examination, and 
July 1964 separation examination.  Nevertheless the Board notes 
that the Veteran is competent to give evidence about what he 
experienced and that medical evidence documenting such is not 
always required.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In this regard, the Veteran asserted at his July 2010 hearing 
before the Board that, a few months after service separation, he 
was given an examination at S. C. Hospital in conjunction with 
his applying for employment, and "sugar showed up on me."  See 
July 2010 Board hearing transcript, page 10.  He testified that 
he was told that if he got "it under control" he "could still 
go to work", and he stated that a nurse at S. C. Hospital told 
him not to eat or drink any sweets over the weekend and that she 
would test him again the following Monday morning.  He stated 
that, after being re-tested, he was accepted for employment.  He 
also testified that these private medical records are unavailable 
as S. C. Hospital closed.  The Veteran also testified during his 
January 2010 formal RO hearing his diabetes mellitus was treated 
with shots for the last 20 years and with pills before that time.  
See January 2010 formal RO hearing transcript, page 9.  He could 
not recall the exact date that he was formally diagnosed with 
diabetes.  His wife also submitted statements in this regard.  

The Veteran's complaints and testimony regarding his elevated 
blood sugar within a year of service separation and being treated 
with shots for the last 20 years and with pills before that time 
are competent and credible evidence.  Consequently, on remand, an 
examiner should be asked to consider whether elevated blood sugar 
a few months after service separation and the fact that the 
Veteran's diabetes had been treated with shots for the last 20 
year and with pill prior to that time, is related to his current 
findings of diabetes mellitus, type II,.  

In a March 2001 private treatment note, it was indicated that the 
Veteran had a "long standing history of insulin dependent 
diabetes mellitus."  In a March 2006 letter from Dr. S.B., his 
podiatrist, it was noted that the Veteran suffered severe, 
uncontrolled diabetes mellitus since 1998 and indicated that over 
the past twelve years, the Veteran has suffered from frequent 
ulcerations of his feet and legs.  In a February 1999 letter, Dr. 
J.L.H., a private physician, stated that the Veteran was rendered 
legally blind in both eyes.  The Veteran also submitted a June 
2010 letter from Dr. S.B. who indicated that the Veteran had been 
her patient since 1988.  In a signed affidavit also dated in July 
2010, she indicated that the Veteran has suffered from diabetes 
mellitus since 1983.  

Service connection for certain chronic diseases, including 
diabetes mellitus, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the law 
to have had its onset in service even though there is no evidence 
of such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  A 10 percent disability rating is warranted for 
diabetes mellitus when it is "manageable by restricted diet 
only."  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Assuming that the Veteran was tested for high blood sugar within 
the year of his service discharge and a high sugar level was 
shown as he and his wife have stated, and given the medical 
evidence associated with the claims file showing a longstanding 
history of the disease including a podiatrist who recalls the 
Veteran having been diabetic since 1983, the Board concludes that 
a medical opinion is needed in this case as to the likely time of 
onset of the disease.  Therefore, the Veteran should be scheduled 
for a VA examination.  

Additionally, the Board acknowledges that the Veteran has made 
several claims related to his asserted PTSD stressors.  During 
the July 2010 travel board hearing, the Veteran testified that he 
was involved in the clean up after a fire broke out on board the 
U.S.S. Saratoga and killed several servicemen.  He also testified 
that his friend was blown off the deck of the ship and his body 
was never recovered.  During the January 2010 formal RO hearing, 
the Veteran also testified to these facts.  He indicated that 
these incidents occurred while he was stationed aboard the U.S.S. 
Saratoga.  In a July 2009 VA Mental Health Initial Evaluation, 
the Veteran also indicated that while aboard the U.S.S. Saratoga, 
he experienced two collisions: one off of Cape Hatteras with a 
German freighter and the other off the coast of Greece which 
caused the fire for which he testified above.  

In support of these stressor statements, the Veteran submitted a 
yearbook entry, which included a copy of a tribute to the 
Veteran's friend who was killed between 1959 and 1960.  The 
Veteran also submitted literature which indicated that in January 
1961 a serious fire broke out aboard the U.S.S. Saratoga killing 
several individuals.  His personnel records show that he was on 
the U.S.S. Saratoga at the time of the fire.  

The Board observes that effective July 13, 2010, VA amended the 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(2) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD 
and that the veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran experienced, 
witness, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft; and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

VBA Training Letter No. 10-05 (July 16, 2010) addressed a number 
of matters related to the issues of the new regulation, including 
claimed stressors and when a VA examination was necessary.  
Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, if review of an application for benefits discloses a 
compensation claim for PTSD and the Veteran's DD-Form 214 
verifies service in a location that would involve "hostile 
military or terrorist activity," this evidence would be 
sufficient to schedule the veteran for a VA psychiatric 
examination.  

However, the stressors reported by the Veteran do not involved 
"hostile military or terrorist activity" while he was aboard 
the U.S.S. Saratoga.  Nevertheless, the Board finds that the 
Veteran's stressors have been sufficiently corroborated.  As 
such, the Veteran should be scheduled for a VA examination in 
order for a VA psychiatrist or psychologist to confirm that the 
stressors are adequate to support a diagnosis of PTSD and that 
the Veteran's symptoms are related to the claimed stressors.  

Finally, given the grant of service connection for right ear 
hearing loss, the RO should reevaluate the rating of the 
Veteran's left ear loss in conjunction with assigning an initial 
rating for the right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination to confirm the diagnosis in 
this case of diabetes mellitus, type II, and 
to obtain an opinion as to approximate time 
of onset of the disease.  

With regard to the opinion, the examiner 
should note the following evidence in the 
claim file:  (1) service treatment records, 
including results of urinalysis on March 1955 
and May 1958 examination reports and on the 
July 1964 separation examination report; (2) 
the Veteran's testimony at a hearing before 
the Board in July 2010 that, a few months 
after service separation in August 1964, he 
was given an examination at S. C. Hospital in 
conjunction with his applying for employment, 
and "sugar showed up on me."  See July 2010 
Board hearing transcript, page 10.  He stated 
that he was told that if he got "it under 
control" he "could still go to work", and 
that a nurse at S. C. Hospital told him not 
to eat or drink any sweets over the weekend 
and that after being re-tested the following 
Monday morning, he was accepted for 
employment; (3) the Veteran's testimony 
during his January 2010 RO hearing that his 
diabetes mellitus was treated with shots for 
the last 20 years and with pills before that 
time; (4) a March 2001 private treatment note 
indicating that the Veteran had a "long 
standing history of insulin dependent 
diabetes mellitus"; (5) a March 2006 letter 
from Dr. S.B., his podiatrist, noting that 
the Veteran suffered severe, uncontrolled 
diabetes mellitus since 1998 and indicating 
that over the past twelve years, the Veteran 
has suffered from frequent ulcerations of his 
feet and legs; (6) a February 1999 letter 
from Dr. J.L.H., a private physician, stating 
that the Veteran was rendered legally blind 
in both eyes; (7) a June 2010 letter from Dr. 
S.B. who indicated that the Veteran had been 
her patient since 1988; and (8) a signed 
affidavit from Dr. S.B., dated in July 2010, 
indicating that the Veteran has suffered from 
diabetes mellitus since 1983.

In light of the evidence of record, including 
that particularly noted above, the examiner 
should a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any current diabetes mellitus, type II 
is casually or etiologically related to the 
Veteran's military service.  The Board is 
particularly interested in the examiner's 
opinion as to whether the symptoms discussed 
above--including a high blood sugar reading 
within a year of service discharge as the 
Veteran and his wife have stated,--could have 
been the onset of his diabetes mellitus.

Concerning this, the examiner should render 
an opinon as to whether it is as likely that 
the disease of diabetes mellitus, type II, 
had its onset in service or within one year 
after service (between August 1964 and August 
1965) as it is to have had its onset at a 
later date.  In rendering an opinion about 
the likely time of onset of the disease, the 
examiner should state whether an elevated 
sugar level in 1964-65 was the likely onset 
of the disease.  In addition, does the level 
of severity of the disease in this case by 
1998 and 1998 reveal anything about the 
likely number of years that the Veteran had 
the disease?  For example, is the progression 
of the disease from mild to severe generally 
one of short course or one that may take 
decades?  In this regard, the examiner should 
provide information about the nature of the 
disease of diabetes mellitus, type II, such 
as what is known medically about the typical 
nature of its onset.  For example, is the 
onset one characterized by an acute and 
sudden attack of symptoms or is it a gradual 
insidious onset that requires special testing 
to reveal the disease?  How it is diagnosed, 
i.e., what tests, if any, must be performed 
to render the diagnosis?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the examiner is not able to render an 
opinion about the likely onset of the disease 
in this case without speculating or guessing, 
the examiner should state why that is so.  
For example, if the evidence of record is 
somehow insufficient in this particular case 
so as to render the examiner unable to 
determine the likely approximate onset of the 
diabetes, he or she should "clearly identify 
precisely what facts cannot be determined" 
that render him or her unable to offer an 
opinion about the approximate time of onset 
of the disease.  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).  The Board "must 
ensure that any medical opinion, including 
one that states no conclusion can be reached 
witout restorting to speculation, is 'based 
on sufficient facts or data.'"  Id., quoting 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302 (2008).

2.  Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this Remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include response to each of the following 
items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
records, and statements of the Veteran, the 
examiner should state whether the criteria 
for a diagnosis of PTSD are met in this case.

If a diagnosis of PTSD is made, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's stressors 
of (i) being involved in the clean up after a 
fire broke out aboard the U.S.S. Saratoga and 
killed several service men; and (ii) 
witnessing his friend blown off the deck of 
the ship and never being recovered are 
adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to 
the claimed stressors.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  When the development requested has been 
completed, the RO should readjudicate the 
claims on appeal on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished an 
SSOC and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


